     Case 1:19-cv-01148 Document 3 Filed 09/04/19 Page 1 of 2 PageID# 42



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


DEVIN G. NUNES                                 )
                                               )
        Plaintiff,                             )
                                               )
v.                                             )                 Case No. 1:19-cv-1148
                                               )
                                               )
FUSION GPS a/k/a BEAN, LLC                     )
GLENN SIMPSON                                  )
                                               )
-and-                                          )
                                               )
CAMPAIGN FOR ACCOUNTABILITY,                   )
    INC.                                       )
                                               )
        Defendants.                            )
                                               )


      FINANCIAL INTEREST DISCLOSURE STATEMENT
        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Local Civil Rule

7.1(A)(1) of the United States District Court for the Eastern District of Virginia and to

enable Judges and Magistrate Judges to evaluate possible disqualification or recusal, the

undersigned counsel for Plaintiff, Devin G. Nunes, in the above captioned action,

certifies that there are no parents, trusts, subsidiaries and/or affiliates of said party that

have issued shares or debt securities to the public.



DATED:          September 4, 2019




                                              1
Case 1:19-cv-01148 Document 3 Filed 09/04/19 Page 2 of 2 PageID# 43



                     DEVIN G. NUNES



                     By:   /s/ Steven S. Biss
                           Steven S. Biss (VSB # 32972)
                           300 West Main Street, Suite 102
                           Charlottesville, Virginia 22903
                           Telephone:      (804) 501-8272
                           Facsimile:      (202) 318-4098
                           Email:          stevenbiss@earthlink.net

                           Counsel for the Plaintiff




                                  2
